DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, Line 17 recites “… amounts of the first and second elastic members are maintained constantly…” It is unclear as to how an amount of the first and second elastic members are maintained constant. It is believed that the applicant seeks to define a constant compressive force on the elastic members. Claims 2-5, 7, 9-14 are also rejected for being dependent upon an indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2014237384) and further in view of Nakamura (US 9440673).
Claim 1;
Yamamoto teaches a rack assist electric power steering apparatus (Fig. 2) comprising: a ball nut 42 coupled to a rack bar 13 via a ball 43 and including a protruded portion 42a radially protruding from one axial end thereof; a nut pulley 32 coupled to an outer circumferential surface of the ball nut (Fig. 2); a support member 51 axially supporting the nut pulley and coupled to the other axial end of the ball nut, the support member including an inner body 51a coupled to an inner circumferential surface 42b of the ball nut; and a rotary support member 44 including first and second inner rings (Fig. 2,44a – figure appears to indicate two inner rings) coupled to the outer circumferential surface of the ball nut between the protruded portion and the nut pulley and disposed on one axial side and the other axial side thereof (Fig. 2), an outer ring 44b coupled to an inner circumferential surface of a housing of the rack assist electric power steering apparatus, a first rolling member 44c disposed between the first inner ring and the outer ring, and a second rolling 44c member disposed between the second inner ring and the outer ring. Yamamoto does not teach an elastic member provided between the nut pulley and the second inner ring.
Nakamura teaches a first elastic member (Fig. 14, 32 – left hand side of figure) provided between the protruded portion 83 and the inner ring 21; and a second elastic member provided between the nut pulley and the inner ring (Fig. 14, 32 – right hand side of figure), wherein amounts of the first and second elastic members are maintained constantly. (¶0042, Lines 23-30 - element 32 considered to bias against an inner ring with constant force.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the elastic support structure of Nakamura with the bearing structure of Yamamoto to allow for elastic support within a steering assembly. Such an addition would provide for the obvious benefit of reducing vibration and wear on rotating parts to improve system longevity. (Nakamura, ¶0046)
Claim 2; 
Yamamoto teaches the housing includes a stepped portion 22a on an inner circumferential surface thereof, and the outer ring 44b is seated (-via 62-) on the stepped portion, and a coupling member 62 supported by the outer ring is coupled to the housing.
Claim 4; 
Yamamoto teaches the first inner ring (Fig. 2, 44) includes a first insertion portion inserted between the first rolling Page 2 of 9member and the ball nut and a first support portion axially protruding from one end of the first inner ring to extend beyond an outer circumferential surface of the first insertion portion (See fig below), and the second inner ring (Fig. 2, 44)  includes a second insertion portion inserted between the second rolling member and the ball nut and a second support portion radially protruding from the axial other end of the second inner ring to extend beyond an outer circumferential surface of the second insertion portion. (See fig below)

    PNG
    media_image1.png
    303
    499
    media_image1.png
    Greyscale

Claim 7;
Yamamoto teaches a rack assist electric power steering apparatus (Fig. 2) comprising: a ball nut 42 coupled to a rack bar 13 via a ball 43 and including a protruded portion 42a radially protruding from one axial end thereof; a nut pulley 32 coupled to an outer circumferential surface of the ball nut (Fig. 2); a support member 51 axially supporting the nut pulley and coupled to the other axial end of the ball nut, the support member including an inner body 51a coupled to an inner circumferential surface 42b of the ball nut; and a rotary support member 44 including first and second inner rings (Fig. 2,44a – figure appears to indicate two inner rings) coupled to the outer circumferential surface of the ball nut between the protruded portion and the nut pulley and disposed on one axial side and the other axial side thereof (Fig. 2), an outer ring 44b coupled to an inner circumferential surface of a housing of the rack assist electric power steering apparatus, a first rolling member 44c disposed between the first inner ring and the outer ring, and a second rolling 44c member disposed between the second inner ring and the outer ring. Yamamoto does not teach an elastic member provided between the protruded portion and the first inner ring; and an annular member disposed between the protruded portion and the elastic member to be coupled to the outer circumferential surface of the ball nut.
Nakamura teaches (-in the embodiment of Fig. 14) an elastic member 32 provided between the protruded portion 83 and the first ring 21; and an annular member 31 disposed between the protruded portion and the elastic member 32 to be coupled to an outer circumferential surface of the ball nut. (Fig. 14, 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the support and dampening members of Nakamura with the ball bearing structure of Yamamoto to allow for elastic support within a steering assembly. Such an addition would provide for the obvious benefit of reducing vibration and wear on rotating parts to improve system longevity. (Nakamura, ¶0046)
Claim 9;
Yamamoto teaches the nut pulley includes a protrusion axially protruding from one axial side surface of the nut pulley. (see below)

    PNG
    media_image2.png
    403
    754
    media_image2.png
    Greyscale

Claims 11 & 12; 
Yamamoto teaches the support member 51 further includes an outer protrusion 51b protruding from an outer circumferential surface of the inner body and axially screw coupled 42b to the nut pulley 32 and the ball nut 42.
Claim 15; 
Yamamoto teaches a rack assist electric power steering apparatus (Fig. 2) comprising: a ball nut 42 coupled to a rack bar 13 via a ball 43 and including a protruded portion 42a radially protruding from one axial end thereof; a nut pulley 32 coupled to an outer circumferential surface of the ball nut (Fig. 2); a support member 51 axially supporting the nut pulley and coupled to the other axial end of the ball nut, the support member including an inner body 51a coupled to an inner circumferential surface 42b of the ball nut; and a rotary support member 44 including first and second inner rings (Fig. 2,44a – figure appears to indicate two inner rings) coupled to the outer circumferential surface of the ball nut between the protruded portion and the nut pulley and disposed on one axial side and the other axial side thereof (Fig. 2), an outer ring 44b coupled to an inner circumferential surface of a housing of the rack assist electric power steering apparatus, a first rolling member 44c disposed between the first inner ring and the outer ring, and a second rolling 44c member disposed between the second inner ring and the outer ring. Yamamoto does not teach an elastic member provided between the protruded portion and the first inner ring; and an annular member disposed between the protruded portion and the elastic member to be coupled to the outer circumferential surface of the ball nut.
Nakamura teaches (-in the embodiment of Fig. 14) an elastic member 32 provided between the protruded portion 83 and the first ring 21; and an annular member 31 disposed between the protruded portion and the elastic member 32 to be coupled to an outer circumferential surface of the ball nut. (Fig. 14, 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the support and dampening members of Nakamura with the ball bearing structure of Yamamoto to allow for elastic support within a steering assembly. Such an addition would provide for the obvious benefit of reducing vibration and wear on rotating parts to improve system longevity. (Nakamura, ¶0046)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2014237384) in view of Nakamura (US 9440673).
Claim 3;
Yamamoto teaches a power steering system (Fig. 4) with a housing, outer ring and coupling member 61/62. Yamamoto does not teach a damping member provided between the outer ring and the housing, between the outer ring and the coupling member, or between the outer ring and the housing and between the outer ring and the coupling member. 
Nakamura (-embodiment of Fig. 15) teaches a damping member (Fig. 15, Item 140) provided between the outer ring 130 and the housing 110 and between the outer ring and a coupling member 141. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the support and dampening structure of Nakamura in place of the support structure of Yamamoto to allow for elastic support within a steering assembly. Such an addition would provide for the obvious benefit of reducing wear on rotating parts and improving steering feel (Nakamura; ¶0007, Lines 5-12).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2014237384) in view of Nakamura (US 9440673) as applied to claim 1 above, and further in view of Daisuke (JP 5206327).
Claim 5; 
Yamamoto teaches a bearing 44 assembly for a power steering system (Fig. 2). Yamamoto does not teach a bearing assembly that comprises an outer ring, and a first and second inner ring that are axial spaced.
Daisuke teaches a bearing assembly that comprises an outer ring (Fig. 1, Item 20), and a first (Item 21b) and second (Item 22b) inner ring that are axial spaced. (Fig. 1, Item ‘s’)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a dual bearing assembly from the teachings of Yamamoto with further modification by Daisuke for the benefit of a preloaded bearing system for improved durability (Daisuke, ¶0017-¶0018)

Allowable Subject Matter
Claim 16 is allowed.

Response to Arguments
Applicant’s arguments, see 7, filed 11/05/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto (JP 2014237384) in view of Nakamura (US 9440673).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611           

 /JACOB B MEYER/ Primary Examiner, Art Unit 3618